FILED
                             NOT FOR PUBLICATION                            APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KATIA KINA DURAN-SANTIAGO,                       No. 09-72237

               Petitioner,                       Agency No. A095-285-185

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Katia Kina Duran-Santiago, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for adjustment of

status. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency did not err in concluding that Duran-Santiago failed to establish

eligibility for adjustment of status under 8 U.S.C. § 1255(i) because the record

demonstrates she failed to submit any evidence in support of her eligibility claim.

See 8 C.F.R. § 1240.8(d) (alien bears the burden of establishing eligibility for

requested relief).

      We do not consider the new evidence Duran-Santiago seeks to introduce

with her petition for review. See Chouchkov v. INS, 220 F.3d 1077, 1080 (9th Cir.

2000) (review limited to the administrative record).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72237